EXHIBIT 10.3
 
 
SECOND AMENDMENT TO PURCHASE AND SALE AGREEMENT
 
THIS SECOND AMENDMENT TO PURCHASE AND SALE AGREEMENT (this "Amendment") is
entered as of the 19th day of March, 2009, by and between FAIRFAX MEDICAL
CENTER, LLC, a Virginia limited liability company ("Seller") and GYRODYNE
COMPANY OF AMERICA, INC., a New York corporation ("Purchaser").
 
RECITALS:
 
WHEREAS, Seller and Purchaser entered into a Purchase and Sale Agreement bearing
an original effective date of January 2, 2009 (the "Original Agreement"), as
amended by that certain First Amendment to Purchase and Sale Agreement, dated
February 16, 2009, for the purpose of correcting the effective date of the
Original Agreement to February 2, 2009 (the "First Amendment") (the Original
Agreement and the First Amendment collectively referred to as the "Agreement")
whereby, subject to the terms and conditions contained in the Agreement, Seller
agreed to sell and Purchaser agreed to purchase that certain real property and
all buildings and improvements located thereon and having a street address of
10721 Main Street, Fairfax, Fairfax City, Virginia (hereinafter the "Property");
and
 
WHEREAS, Purchaser and Seller have agreed to amend the Agreement to reduce the
Purchase Price and to reflect additional terms negotiated between the parties
during the Due Diligence Period.
 
NOW, THEREFORE, in consideration of the mutual covenants as set forth herein,
and of other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the parties agree and covenant as follows:
 
1.           The recitals set forth above are hereby incorporated as essential
terms of this Amendment. Capitalized terms shall have the meaning ascribed to
them in the Agreement, unless otherwise defined herein.
 
2.           Section 2.1 of the Original Agreement is hereby deleted in its
entirety, and the following is substituted in its place and stead:
 
2.1. Purchase Price. The Purchase Price for the Property (the "Purchase Price"
is Twelve Million Eight Hundred Ninety-one Thousand and No/100 Dollars
($12,891,000.00). The parties acknowledge that, except for prorations and
adjustments to the Purchase Price made at Closing pursuant to the terms of the
Original Agreement, the Purchase Price set forth in this Amendment shall be the
final agreed consideration for the purchase of the Property. The parties further
acknowledge that the Purchase Price set forth in this Amendment includes the
reduction for ACM Remediation Cost provided in Section 2.5 of the Original
Agreement.
 
3.           The first sentence of Section 2.4 of the Original Agreement is
hereby deleted in its entirety, and the following is substituted in its place
and stead:
 

--------------------------------------------------------------------------------


Recordation of the Deed (as hereinafter defined), payment of the Purchase Price
and the closing hereunder (the "Closing") will take place pursuant to an escrow
closing on or about April 10, 2009, or a date mutually selected by Purchaser and
Seller (the "Closing Date") but in no event later than April 30, 2009 (the
"Outside Date").
 
4.           The parties acknowledge that the following units do not have the
requisite occupancy or non-residential use permits: Unit 203 (Outten); Unit G-7
(Good Day Chiropractic Health Clinic, PC); Unit 105 (Fairfax Medical Center
Opticians, Inc.); Unit 1100 (Jacob T. Joseph, MD); Unit 1300 (Burton &
Associates, LLC); and Unit 3100 (Dr. Martin Horn). Seller shall exercise its
best efforts to induce the tenants of said units to file applications with the
City of Fairfax Zoning Office for the necessary occupancy permits or
non-residential use permits. Said applications shall be filed before Closing.
Purchaser waives the foregoing requirement with respect to Unit 203 (Outten).
Except for the Seller's obligation to procure the timely filing of said
applications, Purchaser hereby waives any and all claims regarding the occupancy
permits or non-residential use permits for tenant premises within the Building.
 
5.           Seller hereby confirms that it waives any claims for recoupment for
the 2006 and 2007 operating expenses of the Property from any and all tenants of
the Building.
 
6.           Seller withdraws Exhibit 5.1.16 (Rent Roll) attached to the
Original Agreement and submits New Exhibit 5.1.16 (Rent Roll), which is attached
hereto and incorporated herein by this reference. Seller re-certifies all
statements, representations and warranties set forth in the Original Agreement
as such statements, representations and warranties pertain to New Exhibit
5.1.16.
 
7.           The Deed, which is attached to the Original Agreement as Exhibit
8.1.1 is hereby deleted, and a new Deed, attached hereto as New Exhibit 8.1.1,
is substituted in its place and stead.
 
8.           The Assignment of Leases, which is attached to the Original
Agreement as Exhibit 8.1.3 is hereby deleted, and a new Assignment of Leases,
attached hereto as New Exhibit 8.1.3, is substituted in its place and stead.
 
9.           The Assignment of Contracts, which is attached to the Original
Agreement as Exhibit 8.1.4 is hereby deleted, and a new Assignment of Leases,
attached hereto as New Exhibit 8.1.4, is substituted in its place and stead.
 
10.         The Assignment of Warranties, which is attached to the Original
Agreement as Exhibit 8.1.5 is hereby deleted, and a new Assignment of
Warranties, attached hereto as New Exhibit 8.1.5, is substituted in its place
and stead.
 
11.         The terms of the Agreement not otherwise affected by this Amendment
remain in full force and effect and are incorporated by reference as if fully
set forth herein.
 
-2-

--------------------------------------------------------------------------------


12.         This Amendment is binding upon and shall inure to the benefit of the
parties hereto and to their respective heirs, employees, agents, partners,
affiliates, independent contractors, affiliated entities, successors, assigns,
and attorneys.
 
13.           This Amendment may be executed simultaneously in one or more
counterparts and delivered by facsimile or other electronic means, each of which
shall be deemed an original and all of which together shall constitute one and
the same instrument.
 
< SIGNATURE PAGES FOLLOW >
 
 
-3-

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Seller has executed this Second Amendment to Purchase
and Sale Agreement on the date set forth below and effective as of the date
first above-written.
 
SELLER:
 
FAIRFAX MEDICAL CENTER, LLC,
a Virginia limited liability company
 
/s/ John Son Chung  [SEAL]
By: John Son Chung, Managing Member
 
Date: 3/18 09
 
 
-4-

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Purchaser has executed this Second Amendment to Purchase
and Sale Agreement on the date set forth below and effective as of the date
first above-written.
 
PURCHASER:
 
GYRODYNE COMPANY OF AMERICA, INC.,
a New York corporation
 
/s/ Peter Pitsiokos   [SEAL]
By: Peter Pitsiokos, Chief Operating Officer
 
Date: MARCH 18, 2009
 
 
 
-5-